Title: Hezekiah Niles to Thomas Jefferson, 2 September 1817
From: Niles, Hezekiah
To: Jefferson, Thomas


                    
                        Sir,
                        Balt.
Sept. 2. 1817
                    
                    I thankfully acknowledge your letter of the 22nd. enclosing 5$ in payment for the Register to Sept 1818.
                    I have hopes that this work will survive the fate of most things of the sort. The present prospect is cheering. I find an interest for its welfare that I hardly dared to hope for, & think it will prosper by the arrangement lately adopted.
                    “From the fullness of the heart the mouth speaketh.” Those that feel the present safe repose of the United States—the perfect peace & general prosperity, cannot forget the author of the order Of things that brought these matters about—&, with gratitude,  I offer you my humble thanks for it the blessings that have fallen on my country, through that system.
                    
                        With great respect, your obt St
                        H Niles
                    
                